
	

113 S2645 IS: TREAT Act
U.S. Senate
2014-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2645
		IN THE SENATE OF THE UNITED STATES
		
			July 23, 2014
			Mr. Markey (for himself, Mrs. Feinstein, Mr. Rockefeller, Mr. Brown, Ms. Hirono, and Mr. Durbin) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To provide access to medication-assisted therapy, and for other purposes.
	
	
		1.Short title
			This Act may be cited as the
		  Recovery Enhancement for Addiction Treatment Act or the TREAT Act.2.FindingsCongress finds the following:(1)Overdoses from opioids have increased dramatically in the United States.(2)Deaths from drug overdose, largely from prescription pain relievers, have tripled among men and
			 increased five-fold among women over the past decade.(3)Nationwide, drug overdoses now claim more lives than car accidents.(4)Opioid addiction is a chronic disease that, untreated, places a large burden on the healthcare
			 system.  Roughly 475,000 emergency room visits each year are attributable
			 to the misuse and abuse of opioid pain medication.(5)Effective medication-assisted treatment for opioid addiction can decrease overdose deaths, be
			 cost-effective, reduce transmissions of HIV and viral hepatitis, and
			 reduce other social harms such as criminal
			 activity.(6)Effective medication-assisted treatment programs for opioid addiction should include multiple
			 components, including medications, cognitive and behavioral supports and
			 interventions, and
			 drug testing.(7)Effective medication-assisted treatment programs for opioid addiction may use a team of staff
			 members, in addition to a prescribing provider, to deliver comprehensive
			 care.(8)Access to medication-assisted treatments, including office-based buprenorphine opioid treatment,
			 remains limited in part due to current practice regulations and an
			 insufficient number of providers.(9)More than 10 years of experience in the United States with office-based buprenorphine opioid
			 treatment has informed best practices for delivering successful, high
			 quality care.3.Expansion of patient limits under waiverSection 303(g)(2)(B) of the Controlled Substances Act (21 U.S.C.  823(g)(2)(B))  is amended—(1)in clause (i), by striking physician and inserting practitioner;(2)in clause (iii)—(A)by striking 30 and inserting 100;  and(B)by striking , unless, not sooner and all that follows through the end and inserting a period; and(3)by inserting at the end the following new clause:(iv)Not earlier than 1 year after the date on which a qualifying practitioner obtained an initial
			 waiver
			 pursuant to clause (iii), the qualifying practitioner may submit a second
			 notification to
			 the Secretary of the need and intent of the qualifying practitioner to
			 treat an unlimited number of patients, if the qualifying
			 practitioner—(I)(aa)satisfies the requirements of item (aa), (bb), (cc), or (dd) of subparagraph (G)(ii)(I); and(bb)agrees to fully participate in the Prescription Drug Monitoring Program of the State in which the
			 qualifying practitioner is licensed, pursuant to
			 applicable State guidelines; or(II)(aa)satisfies the requirements of item (ee), (ff), or (gg) of subparagraph (G)(ii)(I);(bb)agrees to fully participate in the Prescription Drug Monitoring Program of the State in which the
			 qualifying practitioner is licensed, pursuant to
			 applicable State guidelines;(cc)practices in a qualified practice setting; and(dd)has completed not less than 24 hours of training (through classroom situations, seminars at
			 professional society meetings, electronic communications, or otherwise)
			 with respect to the treatment and management of opiate-dependent patients
			  for substance use disorders provided by the American Society of Addiction
			 Medicine, the American
			 Academy of Addiction Psychiatry, the American Medical Association, the
			 American Osteopathic Association, the American Psychiatric Association, or
			 any other organization that the Secretary determines is appropriate for
			 purposes of this subclause..4.DefinitionsSection 303(g)(2)(G) of the Controlled Substances Act (21 U.S.C. 823(g)(2)(G)) is amended—(1)by striking clause (ii) and inserting the following:(ii)The term qualifying practitioner means the following:(I)A physician who is licensed under State law and who meets 1 or more of the following conditions:(aa)The physician holds a board certification in addiction psychiatry from the American
			 Board of Medical Specialties.(bb)The physician holds an addiction certification from the American Society of Addiction Medicine.(cc)The physician holds a board certification in addiction medicine from the American
			 Osteopathic Association.(dd)The physician holds a board certification from the American Board of Addiction
			 Medicine.(ee)The physician has completed not less than 8 hours of training (through classroom situations,
			 seminar at professional society meetings, electronic communications, or
			 otherwise) with respect to the treatment and management of
			 opiate-dependent patients for substance use disorders provided by the
			 American Society of Addiction
			 Medicine, the American Academy of Addiction Psychiatry, the American
			 Medical Association, the American Osteopathic Association, the American
			 Psychiatric Association, or any other organization that the Secretary
			 determines is appropriate for purposes of this subclause.(ff)The physician has participated as an investigator in 1 or more clinical trials leading to the
			 approval of a narcotic drug in schedule III, IV, or V for maintenance or
			 detoxification treatment, as demonstrated by a statement submitted to the
			 Secretary by this sponsor of such approved drug.(gg)The physician has such other training or experience as the Secretary determines will demonstrate
			 the ability of the physician to treat and manage opiate-dependent
			 patients.(II)A nurse practitioner or physician assistant who is licensed under State law and meets all of the
			 following conditions:(aa)The nurse practitioner or physician assistant is licensed under State law to prescribe schedule
			 III, IV, or V medications for pain.(bb)The nurse practitioner or physician assistant satisfies 1 or more of the following:(AA)Has completed not fewer than 24 hours of training (through classroom situations, seminar at
			 professional society meetings, electronic communications, or otherwise) 
			 with respect to the treatment and management of opiate-dependent patients
			 for substance use disorders provided by the American Society of Addiction
			 Medicine, the American
			 Academy of Addiction Psychiatry, the American Medical Association, the
			 American Osteopathic Association, the American Psychiatric Association, or
			 any other organization that the Secretary determines is appropriate for
			 purposes of this subclause.(BB)Has such other training or experience as the Secretary determines will demonstrate the ability of
			 the nurse practitioner or physician assistant to treat and manage
			 opiate-dependent patients.(cc)The nurse practitioner or physician assistant practices under the supervision of a licensed
			 physician who holds an active waiver to prescribe schedule III, IV, or V
			 narcotic medications for opioid addiction therapy, and—(AA)the supervising physician satisfies the conditions of item (aa), (bb), (cc), or (dd) of subclause
			 (I); or(BB)both the supervising physician and the nurse practitioner or physician assistant practice in a
			 qualified practice setting.(III)A nurse practitioner who is licensed under State law and meets all of the following conditions:(aa)The nurse practitioner is licensed under State law to prescribe schedule III, IV, or V medications
			 for pain.(bb)The nurse practitioner has training or experience that the Secretary determines demonstrates
			 specialization in the ability to treat opiate-dependent patients, such as
			 a certification in addiction specialty accredited by the American Board
			 of Nursing Specialties or the National Commission for Certifying
			 Agencies,  or a certification in addiction nursing as a Certified
			 Addiction Registered Nurse—Advanced Practice.(cc)In accordance with State law, the nurse practitioner prescribes opioid addiction therapy in
			 collaboration with a physician  who holds an active waiver to prescribe
			 schedule III, IV, or V narcotic medications for opioid addiction therapy.(dd)The nurse practitioner practices in a qualified practice setting.; and(2)by adding at the end the following:(iii)The term qualified practice setting means 1 or more of the following treatment settings:(I)A National Committee for Quality Assurance-recognized Patient-Centered Medical Home or
			 Patient-Centered Specialty Practice.(II)A Centers for Medicaid & Medicare Services-recognized Accountable Care Organization.(III)A clinical facility administered by the Department of Veterans Affairs, Department of Defense, or
			 Indian Health Service.(IV)A Behavioral Health Home accredited by the Joint Commission.(V)A Federally-qualified health center (as defined in section 1905(l)(2)(B) of the Social Security Act
			 (42 U.S.C. 1396d(l)(2)(B))) or
			 a Federally-qualified health center look-alike.(VI)A Substance Abuse and Mental Health Services-certified Opioid Treatment Program.(VII)A clinical program of a  State or Federal jail, prison, or other facility where individuals are
			 incarcerated.(VIII)A clinic that demonstrates compliance with the Model Policy on
			 DATA 2000 and Treatment of Opioid Addiction in the Medical Office issued
			 by the Federation of State Medical Boards.(IX)A treatment setting that is part of an Accreditation Council for Graduate Medical Education,
			 American
			 Association of Colleges of Osteopathic Medicine, or American
			 Osteopathic Association-accredited residency or fellowship training
			 program.(X)Any other practice setting approved by a State regulatory board or State Medicaid Plan to provide
			 addiction treatment services.(XI)Any other practice setting approved by the Secretary..5.GAO EvaluationTwo years after the date on which the first notification under clause (iv) of section
			 303(g)(2)(B) of the Controlled Substances Act (21 U.S.C. 823(g)(2)(B)), as
			 added by this Act,  is received by the Secretary of Health and Human
			 Services, the Comptroller General of the United States shall initiate an
			 evaluation of the
			 effectiveness of the  amendments made by this Act, which shall include an
			 evaluation of—(1)any changes in the availability and use of medication-assisted treatment for opioid addiction;(2)the quality of medication-assisted treatment programs;(3)the integration of medication-assisted treatment with routine healthcare services;(4)diversion of opioid addiction treatment medication;(5)changes in State or local policies and legislation relating to opioid addiction treatment;(6)the use of nurse practitioners and physician assistants who prescribe opioid addiction medication;(7)the use of Prescription Drug Monitoring Programs by waived practitioners to maximize safety of
			 patient care and prevent diversion of opioid addiction medication;(8)the findings of Drug Enforcement Agency inspections of waived practitioners, including the
			 frequency with which the Drug Enforcement Agency finds no
			 documentation of access to behavioral health services; and(9)the effectiveness of cross-agency collaboration between Department of Health and Human	Services
			 and the Drug Enforcement Agency for expanding effective opioid addiction
			 treatment.
